The plaintiffs now contend that the defendants are estopped by conduct to set up any right in the reservoir, except to control it for the use of the mills upon the lower rivers; and certain findings of the referee upon the issue of prescriptive right are relied upon to support this contention.
It is conceded that the claim now made was not presented tried before the referee. If it had been, the defendants might have disproved it by evidence irrelevant and incompetent upon the issues actually tried. Furthermore, the findings of the referee, taken as a whole, are quite as susceptible of a construction against the plaintiffs' present contention as the reverse.
Whether justice requires that the plaintiffs should have a new trial for the purpose of presenting the question now raised, is a matter for the consideration of the superior court.
Motion for rehearing denied.
All concurred.